Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-9, 11, and 12 are pending and rejected. Claims 1, 4, 6, 8, 9, 11, and 12 are amended. Claims 2, 3, and 10 are canceled. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 should read “by inkjet-printing a photocurable ink”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, KR 101116762 B1 (provided on the IDS of 5/14/2019) in view of Kowalski, US 2006/0159838 A1 and Wang, US 2017/0107388 A1.
	The following citations for Lee, KR 101116762 B1 are in reference to the machine translation provided by Espacenet and the figures in the original document provided on the IDS of 5/14/2019.
	Regarding claim 1, Lee teaches a method for printing a micro line pattern using inkjet printing (method for forming a micro-pattern using inkjet printing, title, where the pattern includes lines as indicated by the fine pattern having a line width, pg. 2), the method comprising: 
a bump forming process for forming a bump that sections a predetermined conductive pattern by inkjet printing a photocurable ink on a substrate (forming a photosensitive bank used to form a predetermined pattern by inkjet printing photosensitive ink on the substrate, exposing the photosensitive bank to light and curing it, inkjet printing a functional ink on a region partitioned by the photosensitive bank to form a fine pattern, pg. 3 and Fig. 6a-h, where the functional ink may have conductivity, 
a pattern printing process for printing a conductive pattern according to the predetermined conductive pattern by inkjet-printing a conductive liquid on an area sectioned by the bumps (where the functional liquid that may have conductivity is inkjet printed in an area partitioned by the banks, pg. 2-3, where the pattern is described as being conductive, pg. 6).
	Lee does not teach that the banks are micron-sized.
Kowalski teaches a method of inhibiting migration of an electronic ink by inkjet printing a physical barrier on to a substrate and then inkjet printing the electronic ink so that the barrier material at least partially encloses the region where the electronic ink is applied (0104-0105, 0157, 0161, 0163, and Fig. 1). Kowalski further teaches that the thickness of the electronic feature is greater than about 0.5 microns and less than about 5 microns (0171). They teach that the thickness of the barrier composition is as small as possible where the ratio of the thickness of the barrier composition or layer to the thickness of the ink layer is about 0.25:1 to about 1:1, such that the thickness of the barrier layer ranges from about 0.125 to 5 microns (0177). Therefore, the barrier or bump used to retain the ink for the electronic feature is considered to be a micro bump since it has a thickness in a range that overlaps the micro range. 
From the teachings of Kowalski, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Kowalski further teaches using an electronic ink that includes a UV-curable polymer that is deposited and exposed to an ultraviolet lamp to polymerize and thicken and reduce spreading of the composition (0112). 
	They do not teach the details of the inkjet printing apparatus.
	Wang teaches an inkjet print system for applying a radiation curable inkjet ink to a substrate (0065 and Fig. 1). They teach that the system moves the substrate 150 from substrate holder 131a to substrate holder 131b (0065 and Fig. 1). They teach that the substrate passes under one or more prints heads 104 and one or more UV radiation emitters 126, where the print heads include inkjets for jetting an ink composition onto the substrate (0065 and Fig. 1). They teach that in some embodiments the inkjet print system is designed such that the substrate remains in a fixed position, and print heads, such as print heads 104 move in two or even three dimensions in order to position the print heads to efficiently jet an ink composition on a substrate (0065 and Fig. 1). They teach that because print quality is affected by the size of ink drops 106 and the distance 
	From the teachings of Kowalski and Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a UV curable photosensitive bank because Kowalski and Wang indicate that UV curing of an ink helps to prevent the spread of the ink such that it will be expected to more accurately print the ink in the desired region by printing and then curing using UV light. Further, form the teachings of Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Kowalski and Wang to have use the printing system of Wang because the system provides multiple inkjet heads in addition to UV emitters such that it will be expected to provide the desirable and predictable result of being capable of printing both the bank ink and the functional ink while curing the bank ink and since Kowalski indicates that it is also desirable to use electronic inks that are UV curable, it will also provide a second UV emitter for curing the functional ink. Further, the apparatus of Wang provides a controller for controlling the jetting of the droplets in the desired regions such that it will be expected to provide the benefit of more accurate application of the desired pattern. Therefore, in the process of Lee in view of Kowalski and Wang the pattern printing process is performed by an inkjet printing device that comprises a transfer unit configured to transfer the substrate 
	Regarding claims 6 and 7, Lee in view of Kowalski and Wang suggest the limitations of instant claim 1. Lee further teaches that the bank or bump forming process increases a height of the bump by repeatedly inkjet printing the ink, i.e. superimposing the ink on the blank by inkjet printing (pg. 3, pg. 6, and pg. 7). Lee also teaches the thickness or height of the fine pattern formed using inkjet printing can be increased by performing overlapping inkjet printing on the formed fine pattern multiple times, where the fine pattern is formed from an ink that may have conductivity (pg. 3 and pg. 5). Therefore, they teach that the height of the conductive pattern (i.e. fine 
	Wang teaches that both the first layer of ink and the second layer of ink are jetted during the same pass of the substrate, where each pass of the substrate through an inkjet print system can be through the same inkjet print system, through different inkjet print systems, etc. (0075). They teach that the ink can be applied in a single layer or in multiple layers, where multiple ink compositions can be applied with any various orderings such as 3, 333, 32, 212, 1212, 1122, 2211, 1221, etc. where 1 represents a layer of a first ink, 2 represents a layer of a second ink, and 3 represents a layer of a third ink (0010). They teach that multiple print heads can print a different or a same type/color/formulation/composition/etc. of ink (0072). 
	From the teachings of Lee and Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the printing system so as to superimpose the ink for forming the bumps and the ink for forming the conductive ink while also printing the ink for the bumps and the conductive ink simultaneously or continuously because Lee indicates it is desirable for the bumps to be formed by superimposing the ink so as to increase the height of the bumps and for the height of the conductive ink to be increased by overlapping the ink and Wang indicates that multiple layers of the same ink can be applied, i.e. 1122, where layers can be applied in a single pass through the same system, and that multiple print heads can be used to print a different or same ink such that by printing the same ink over the bumps to increase their height while simultaneously applying the conductive ink so that it overlaps to increase the height it will provide the desired and predictable result of increasing the height of the bumps while improving the efficiency of the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Therefore, even if Wang did not suggest using multiple print heads, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the print heads to provide the desired multiple printing of layers for the bumps and the conductive ink as suggested by Lee.
	Regarding claim 8, Lee in view of Kowalski and Wang suggest the limitations of instant claim 1. Lee further teaches that inkjet printing is an additive process of directly forming a pattern where it is possible to minimize the amount of material consumed due to the drop on demand method (pg. 1). Kowalski further teaches that the electronic ink can be deposited by drop on demand inkjet printing (0111). Wang teaches depositing inks using an inkjet printer (abstract). From this, it would have been obvious 
	Regarding claim 9, Lee in view of Kowalski and Wang suggest the limitations of instant claim 1. Lee further teaches removing the bump formed in the bump forming process after the pattern printing process (pg. 7 and Fig. 6a-h).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kowalski and Wang as applied to claim 1 above, and further in view of Vella, US 2016/0207039 A1.
	Regarding claims 4 and 5, Lee in view of Kowalski and Wang suggest the limitations of instant claim 1. 
Lee further teaches that a hydrophobic bank is formed by spraying the ink through the inkjet nozzle and drying it (pg. 6). They teach that the hydrophobic bank blocks the functional ink filled into the area partitioned by the hydrophobic blank (pg. 6), such that Lee indicates that the functional ink can be contained by using a hydrophobic bank as an alternative to the bank formed by the photosensitive or photocurable ink.

They do not teach applying a hydrophobic photocurable ink.
Vella teaches a method of patterning a substrate by depositing, in a first predetermined pattern, hydrophobic material on a first surface of a hydrophilic substrate, permeating the hydrophobic material through a thickness of the substrate, and exposing the hydrophobic material to a UV-light and sufficiently solidifying the permeated hydrophobic material (abstract). They teach that the solidified hydrophobic material forms a liquid-impervious barrier that separates the substrate into at least one discrete region (abstract), where since the ink is solidified it is considered to be dried and since the dried ink is described as a hydrophobic material it is considered to have a hydrophobic surface characteristic after drying. They teach that the process provides improved resolution of printed features that form hydrophobic barriers (0007), further suggesting that the dried material is hydrophobic. They teach using a UV light curable hydrophobic material to provide the hydrophobic barriers (0025). They teach depositing the hydrophobic material via inkjet printing (0030). 
. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kowalski and Wang as applied to claim 1 above, and further in view of Hirai, JP 2003285423 A.
	It is noted that the following citations to Hirai, JP 2003285423 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 11, Lee in view of Kowalski and Wang suggest the limitations of instant claim 1. Wang further teaches that the print heads are mounted on a print head assembly that moves the print heads back and forth across the substrate (0073 and Fig. 1), such that the first print head and the second print head are integrated with each other to move together.
	They do not teach that the light irradiation unit is integrated with the print assembly.
	Hirai teaches an inkjet printer that forms an image on a recording medium by ejecting ink onto the recording medium (0001). They teach that the inkjet printer is capable of suppressing the spread of ink droplets after they have landed and stably activates high-definition images on any kind of recording medium, where the printer uses a photocurable ink (0006). They teach that the inkjet printer uses photocurable ink that is cured by irradiation and uses a gas supply means for supplying an inert gas to the ink (0007). They teach that a carriage 3, which is a moving body which is guided by a guide member, includes a plurality of heads which eject ink droplets of a UV ink and a plurality of UV light sources that irradiate UV rays toward the recording medium (0025, 0033, and Fig. 1-3), such that the print heads and the UV sources are integrated together into the carriage. They teach that when the carriage moves, ink droplets are ejected from each head and land on the recording medium, where the UV light source 5, adjacent to head 4 is located directly above the ink droplets that landed as the carriage 
	From the teachings of Hirai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Kowalski and Wang to have integrated the print heads and the irradiation sources together in a carriage as in the process of Hirai because Hirai indicates that such an arrangement allows for printing a curable liquid and curing the curable liquid that has landed on the substrate such that it will be expected to provide the desired and predictable result of applying and curing the ink as desired to minimize spreading. 
	Regarding claim 12, Lee in view of Kowalski and Wang suggest the limitations of instant claim 1. 
	They do not teach performing printing in a helium atmosphere.
Hirai teaches an inkjet printer that forms an image on a recording medium by ejecting ink onto the recording medium (0001). They teach that the inkjet printer is capable of suppressing the spread of ink droplets after they have landed and stably activates high-definition images on any kind of recording medium, where the printer uses a photocurable ink (0006). They teach that the inkjet printer uses photocurable ink that is cured by irradiation and uses a gas supply means for supplying an inert gas to the ink (0007). They teach that radicals are generated by the initiation reaction of a photopolymerization initiator, but the radicals are consumed by the reaction of oxygen in the air with the radicals and the activity of the active photocurable ink is reduced (0004). They teach that this causes the ink to spread and bleed on the recording medium without being cured (0004). They teach that a carriage 3, which is a moving 
From the teachings of Hirai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Kowalski and Wang to have installed the UV emitters and the print heads in an enclosure similar to that of Hirai so that the printing is done in an inert gas atmosphere such as a helium atmosphere within a closed space because Hirai indicates that the presences of oxygen can cause spreading when printing a photocurable ink but that such spreading can be prevented by printing in an inert atmosphere such as a helium atmosphere such that it will provide the desired and predictable result of preventing spreading of the photocurable ink during printing so that finer features can be provided. Further, since Kowalski indicates that electronic inks can be cured by UV ink by including both print heads and UV sources in the enclosure it will be expected to prevent spreading of both inks. Therefore, in the process of Lee in view of Kowalski, Wang, and Hirai, the printing device is installed in a closed space having a helium gas atmosphere and the printing of the quick drying liquid and . 


Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered. 
The previous objection of claim 10 has been withdrawn. Additionally, in light of the amendments to the claims, the previous 112(b) rejection over “quick” have been withdrawn. Additionally, in light of the amendment to the specification, the previous drawing objections are withdrawn. 
Regarding Applicant’s argument that Wang fails to teach an inkjet printing device configured to transfer a substrate while moving a first and second heads in a vertical direction, it is noted that Wang teaches that in some embodiments the substrate is fixed and the print heads move in two or even three dimensions (0065). Wang further discusses that it is important for the print heads to be able to move in three dimensions (0066), suggesting that it is desirable for the print heads to be configured to be movable in three dimensions. They also teach that the print heads are mounted on a print head assembly, which can, based on instructions from a controller, move the print heads back and forth across the substrate to control the location in a first direction (perpendicular to the direction that the substrate holders move, i.e. the first direction is vertical) (0073 and Fig. 1). They teach that the substrate holders can move the substrate back and forth under the print heads in a second direction, where by controlling the location of the print heads in the first direction and the substrate in the second direction, the controller can cause each pixel to be printed at an accurate location (0073 and Fig. 1). Therefore, 
Regarding Applicant’s argument that Wang fails to teach continuously or simultaneously performing the bump forming process and the pattern printing process, as discussed in the rejection above, Wang teaches that the layers can be printed in a single pass on the substrate, where the substrate is depicted as traveling under the print heads while both print heads are depositing ink drops (0072 and Fig. 1). Further, the substrate is depicted as being a long continuous substrate (Fig. 1), where multiple layers are applied (Fig. 2 and 3). Therefore, while the first printing process can be started before the second printing process at the start of printing, as the substrate travels under the print heads, the inks will be printed simultaneously or continuously as the substrate travels under the print heads so as to provide the multiple layers in a single pass. Further, while Fig. 2 of Wang indicates that the first layer or ink is applied and then the second layer of ink is applied, this is understood to be in reference to a single location on the substrate as it travels under the print heads in Fig. 1. Therefore, the printer of Wang is considered to provide the claimed feature of printing the inks simultaneously or continuously. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718